NUMBER 13-12-00551-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

REYNALDO MALDONADO,                                                         Appellant,


                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                  On appeal from the 156th District Court of
                          Hidalgo County, Texas.


                         MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Garza and Perkes
                Memorandum Opinion by Justice Garza

      Appellant, Reynaldo Maldonado, was sentenced to two years’ incarceration in a

state-jail facility for violating the conditions of his community supervision. By a single

issue, Maldonado argues that his sentence does not meet the Texas Penal Code’s
objectives of deterrence and rehabilitation and does not account for the differences in

rehabilitative possibilities among individual defendants. We affirm.

                                     I. BACKGROUND

       On August 17, 2010, appellant pleaded nolo contendere to two state-jail

offenses: burglary of a building and theft. See TEX. PENAL CODE ANN. § 30.02(a)(1),

(c)(1) (West 2011); id. § 31.03(a), (e)(4)(A) (West Supp. 2011). The trial court found

Maldonado guilty and, pursuant to a plea bargain, sentenced him to two years’

confinement in a state-jail facility for each offense.      The trial court subsequently

suspended the sentences and placed Maldonado on community supervision for a period

of three years.

       On June 20, 2012, the State filed motions to revoke Maldonado’s community

supervision because Maldonado violated the conditions of his community supervision.

On the burglary offense, the State alleged that appellant violated the conditions of his

community supervision by failing to report, failing to pay restitution and supervisory fees,

and failing to attend a therapy program.         On the theft offense, the State alleged

appellant failed to report and failed to submit to random urinalysis. At the evidentiary

hearing, Maldonado pleaded “true” to the allegations.         The trial court adjudicated

Maldonado guilty, revoked his community supervision, and assessed his punishment at

two years’ incarceration in a state-jail facility and imposed a $2,000 fine. This appeal

followed.

                         II. FUNDAMENTAL ERROR IN PUNISHMENT

       By his sole issue, Maldonado asserts that the “trial court abused its discretion by

sentencing [him] to two years’ incarceration because that punishment violates the



                                             2
objectives of the system of prohibitions, penalties, and correctional measures in the

[Texas] Penal Code.” The State responds that appellant failed to preserve any issue for

review because he did not object to his sentence in the trial court. We agree with the

State.

A.       Preservation of Error

         Appellant made no objection to his sentence either at the time of sentencing or in

any post-trial motion.     To preserve his complaint for our review, Maldonado was

required to show that he made a timely objection to the trial court, stated the specific

grounds for the objection, and obtained a ruling. TEX. R. APP. P. 33.1(a); see Blue v.

State, 41 S.W.3d 129, 131 (Tex. Crim. App. 2000) (en banc). By failing to specifically

object in the trial court or in a post-trial motion, appellant has waived any error for our

review. See Trevino v. State, 174 S.W.3d 925, 927–28 (Tex. App.—Corpus Christi

2005, pet. ref’d) (“Because the sentence imposed is within the punishment range and is

not illegal, we conclude that the rights [appellant] asserts for the first time on appeal are

not so fundamental as to have relieved him of the necessity of a timely, specific trial

objection.”).

         Appellant argues that a failure to consider the full range of punishment can be

raised for the first time on appeal and cites this Court’s opinion in Hernandez v. State for

the proposition that “a defendant may complain for the first time on appeal about a trial

court’s refusal (i.e., lack of impartiality) to consider the full range of punishment—so

long as the trial judge’s conduct is so egregious as to deem the judge biased on the

matter of punishment.” See Hernandez v. State, 109 S.W.3d 176, 184 (Tex. App.—

Corpus Christi, 2008, no pet.). In Hernandez, the appellant succeeded in establishing a



                                             3
lack of impartiality where the trial court summarily doubled his prior sentence. See id. at

184–85. Maldonado has not established that the trial court failed to consider the full

range of punishment. Further, he does not demonstrate in the instant case that the trial

court's conduct was so egregious as to indicate bias in the matter of punishment.

Therefore, appellant's failure to object is not excused by Hernandez, and appellant does

not raise any other exceptions to the rule that might apply.

B.     Penal Code Goals

       Even if Maldonado had preserved error, we review a sentence imposed by a trial

court for abuse of discretion. Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App.

1984). As a general rule, a sentence within the proper range of punishment will not be

disturbed on appeal. Id.; see also Ex parte Chavez, 213 S.W.3d 320, 323–24 (Tex.

Crim. App. 2006) (explaining that, absent rare exceptions, a punishment that falls within

the legislatively-prescribed range is unassailable on appeal).

       Maldonado concedes that his sentence was within the statutorily authorized

range for his offense. The permissible punishment range for a state-jail felony is 180

days to two years in state jail and a fine not to exceed $10,000. See TEX. PENAL CODE

ANN. § 12.35 (West Supp. 2011). Maldonado cites no authority to support the

proposition that a sentence within the statutorily authorized range for any given offense

is so contrary to the purposes set out in section 1.02(1) of the penal code so as to

constitute an abuse of discretion by the trial court.    See id. § 1.02(1) (West 2011)

(stating that the objectives of the code are to insure the public safety through

deterrence, rehabilitation and punishment). Texas courts have consistently held that as

long as the punishment assessed falls within the statutory range, the punishment is not



                                            4
excessive, cruel, or unusual. See Jordan v. State, 495 S.W.2d 949, 952 (Tex. Crim.

App. 1973); Trevino, 174 S.W.3d at 928.            Accordingly, appellant’s sole issue is

overruled.

                                     III. CONCLUSION

       We affirm the trial court’s judgment.




                                                   ________________________
                                                   DORI CONTRERAS GARZA,
                                                   Justice



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
20th day of June, 2013.




                                               5